DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-19 and 24 are pending and have been examined, where claims 1-19 and 24 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-19 and 24 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: detecting light from a sample comprising cells in a flow stream; generating an image mask of a cell in the flow stream; effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image cell counting, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-19 and 24 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 17-19 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Ortyn (US 20060204071).


detecting light from a sample comprising cells in a flow stream (see figure 1, the TDI camera detects light reflected from cell 502A); 
generating an image mask of a cell in the flow stream (see figure 6, 61b is binarized, figure 5, 53a, 53b, 53c and 53d, paragraph 90, the nuclear image mask can be subtracted from the bright field image mask as a means for generating a mask that includes only the cytoplasmic region); and 
sorting the cell based on the generated image mask (see figure 5, neutrophils, eosinophils and lymphocytes are sorted into different classes):

    PNG
    media_image1.png
    490
    938
    media_image1.png
    Greyscale
.

Regarding claim 2, Ortyn discloses the method according to claim 1, wherein detecting light from the sample in the flow stream comprises light absorption, light scatter, fluorescence or a 

Regarding claim 3, Ortyn discloses the method according to claim 1 wherein generating the image mask comprises generating a greyscale image of the cell in the flow stream (see paragraph 101, images in columns 61c and 71c are grayscale images on a gray background, and images in columns 61d and 71d are red). 

Regarding claim 4, Ortyn discloses the method according to claim 3, further comprising determining a pixel intensity threshold value from the greyscale image (see paragraph 93, User-Defined Features Any algebraic combination of imagery and masks User-Defined Masks Erode, dilate, threshold).

Regarding claim 17, Ortyn discloses the method according to claim 1 further comprising generating a second image mask of the cell (see figure 5, 53a is read as the first mask, 53b is read as the second mask):

    PNG
    media_image2.png
    136
    399
    media_image2.png
    Greyscale
.



    PNG
    media_image3.png
    171
    471
    media_image3.png
    Greyscale
.

Regarding claim 19, Ortyn discloses the method according to claim 18, further comprising determining that the image mask of the cell comprises a doublet (see paragraph 103, containing putative single cells based on the criteria of the area being sufficiently large to exclude debris, and the aspect ratio being greater than -0.5, which eliminates doublets and clusters of cells). 

Regarding claim 24, Ortyn discloses the method according to claim 1 further comprising generating an image of the cell (see figure 13):

    PNG
    media_image4.png
    211
    928
    media_image4.png
    Greyscale
.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortyn (US 20060204071) in view of Leary (US 20130051651).

Regarding claim 5, Ortyn discloses the method according to claim 4, wherein the method comprises: comparing each pixel from the greyscale image against the determined threshold value (see paragraph 93, User-Defined Features Any algebraic combination of imagery and masks User-Defined Masks Erode, dilate, threshold), but is silent in disclosing converting each pixel to a binary pixel value.
Leary discloses converting each pixel to a binary pixel value (see figure 1, 108 applying threshold to the image).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include binary mask because to extract shape information from image object for improving image recognition rate.

Regarding claim 6, Leary discloses the method according to claim 5, wherein the method comprises: detecting light absorption from the flow stream (see figure 1, TDI camera absorbs light reflected from 502A); and Leary discloses assigning a pixel value of 1 to each pixel in the greyscale image when the pixel intensity is less than the threshold value and assigning a pixel value of 0 when the pixel intensity of the greyscale image is greater than the threshold value 

    PNG
    media_image5.png
    150
    930
    media_image5.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 7, Leary discloses the method according to claim 6, further comprising determining across a horizontal row of the greyscale image a first pixel and a second pixel having an assigned pixel value of 1 (see figure 1 below):

    PNG
    media_image6.png
    228
    809
    media_image6.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 8, Leary discloses the method according to claim 7, wherein the first pixel is the first pixel across the horizontal row having a pixel value of 1 (see figure 1, below, red arrow horizontal row having a pixel value of 1):

    PNG
    media_image7.png
    210
    376
    media_image7.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 9, Leary discloses the method according to claim 7 wherein the second pixel is the last pixel across the horizontal row having a pixel value of 1 (see figure 1, below, last pixel across the horizontal row having a pixel value of 1):

    PNG
    media_image8.png
    192
    377
    media_image8.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 10, Ortyn discloses the method according to claim 5, wherein the method comprises:  detecting light scatter from the cell in the flow stream (see figure 1, the TDI camera detects light reflected from cell 502A); and Leary discloses assigning a pixel value of 1 to each pixel in the greyscale image when the pixel intensity is greater than the threshold value and assigning a pixel value of 0 when the pixel intensity is less than the threshold value (see figure 1 below, see paragraph 14, generating the wound mask image may comprise applying a pixel 

Regarding claim 11, Ortyn discloses the method according to claim 5, wherein the method comprises: detecting fluorescence from the cell in the flow stream (see paragraph 54, multiple morphologic and fluorescence intensity measurements); and Leary discloses assigning a pixel value of 1 to each pixel in the greyscale image when the pixel intensity is greater than the threshold value and assigning a pixel value of 0 when the pixel intensity is less than the threshold value (see figure 1 below, see paragraph 14, generating the wound mask image may comprise applying a pixel threshold to the output of the texture filter to generate a binary image, the plurality of instructions may further cause the processor to apply a pixel threshold to the output of the texture filter to generate a binary image). See the motivation for claim 5.

Regarding claim 12, Leary discloses the method according to claim 10 wherein the method comprises comparing across a horizontal row each pixel intensity value of the greyscale image against the determined threshold value (see figure 1, below, red arrow horizontal row having a pixel value of 1, white pixel is read as value 1):

    PNG
    media_image7.png
    210
    376
    media_image7.png
    Greyscale
..
See the motivation for claim 5.


    PNG
    media_image8.png
    192
    377
    media_image8.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 14, Leary discloses the method according to claim 1 further comprising determining the size of the cell based on the image mask (see figure 2 below, the size is determine at each stage of the experiment):

    PNG
    media_image9.png
    118
    854
    media_image9.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 15, Leary discloses the method according to claim 1 further comprising determining the center of mass of the cell based on the image mask (see figure 2 below, the size is determine at each stage of the experiment, at the last stage the object become the center of mass):

    PNG
    media_image9.png
    118
    854
    media_image9.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 16, Leary discloses the method according to claim 15, further comprising determining the eccentricity of the cell based on the image mask (see paragraph 44, figure 3A illustrates a healing curve of 4 different doses of Neuregulin, showing that the treated cells healed faster). See the motivation for claim 5.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 12/2/21